Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1.	This application is a 371 of PCT/CN2019/070099 01/02/2019.
2. 	Claims 1-18 are pending in the application.  	 
Claim Rejections - 35 USC §112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


					           3.1        Claims 1-3, 5-7 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, 
first paragraph (pre-AIA ), because the specification does not reasonably provide 
enablement for the instant “excipient”, “plasticizer” and “solubilizer” without limitation (i.e., no named compounds), i.e., see lines 1-2 in claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention 
         commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a composition containing  “excipient”, “plasticizer” or  “solubilizer” , wherein the “excipient”, “plasticizer” and   “solubilizer” are without limitation (i.e., no named compounds), see claims 1-3, 5-7 and 10-18. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Wang et al.  US 2017/0360708 A1.  Wang et al.  ‘708 discloses a composition comprising decoquinate, excipient selected from polyethylene, and surfactant, see column 10.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “excipient”, “plasticizer” or  “solubilizer” representing a number of compounds  on pages 5-6 of the specification. There is no data present in the instant specification for the instant “excipient”, “plasticizer” or  “solubilizer” without limitation (i.e., no named compounds).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “excipient”, “plasticizer” or  “solubilizer” is without limitation (i.e., no named compounds).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any “excipient”, “plasticizer” or  “solubilizer” without limitation. There is no guidance or working examples present for constitutional any “excipient”, “plasticizer” or  “solubilizer” without limitation for the instant invention. Incorporation of the limitation of the compound of “excipient”, “plasticizer” or  “solubilizer”  (i.e., claim 4 and 8-9) supported by the specification into claim 1 would overcome this rejection.
3.2	Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of “preventing”, see line 2 of claim 17 . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claim 17 is drawn to methods of use using the instant composition for “preventing” a disease caused by Plasmodium parasite. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Wang et al. US 2017/0360708 A1 discloses a similar compositions for treating a disease caused by Plasmodium parasite, see  column 20.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compositions effective for “preventing” a disease caused by Plasmodium parasite.  As such, the specification fails to enable the skilled artisan to use the compounds of claims effective “preventing” a disease caused by Plasmodium parasite.
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for treating or “preventing” a disease caused by Plasmodium parasite, and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compositions since there is no description of an actual method wherein a disease caused by Plasmodium parasite is prevented in a host.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability  of “preventing” a disease caused by Plasmodium parasite. The “preventing a disease caused by Plasmodium parasite” is known to have many obstacles that would prevent one of ordinary skill in the art from accepting preventing regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is instant therapy efficacy for treating a number of disease, see page 6 of the specification.   There are no in vitro or in vivo working examples present for the “preventing” a disease caused by Plasmodium parasite by the administration of the instant invention.  
The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to treat or  “preventing” a disease caused by Plasmodium parasite.
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “preventing” a disease caused by Plasmodium parasite would be benefited (i.e., prevented) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide “preventing” a disease caused by Plasmodium parasite, if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the various diseases. 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the prevention of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by deletion of the limitation “preventing” from claim  17 would obviate the rejection. 
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



 	Claims 5-7, 10-11 and 17-18 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5-7 and 10-11 independently recites the limitation "hydroxypropyl methylcellulose",  "hydroxypropyl methylcellulose acetate", “polyethylene glycol “, and “poloxamer”, i.e., see line 1 in claim 5.  There is insufficient antecedent basis for this limitation in the claims.
Claims 17-18 provide for the use of compounds of claim 1, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 1-18 are rejected under 35 U.S.C. 103(a) as being obvious over
Wang et al. US 2017/0360708 A1.
              Applicant claim a composition containing decoquinate, a hot-melt extrudable excipient and a plasticizer or a solubilizer., see claim 1.  Dependent claims 2-18  further limit the scope of methods, i.e., specific excipients,  plasticizers and  solubilizers, and their specific amount, processes of making and methods of use in claims 2-18.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Wang et al.  ‘708 discloses a composition for hot melt extrusion, characterized in that the composition comprises, by weight percent: 5% to 30% of decoquinate; 60% to 90% of a polymeric carrier material (i.e., excipient) ; and 0% to 10% of a surfactant (i.e., plasticizer or solubilizer), processes of making and methods of use, see columns 10-11.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Wang et al.  ‘708 is that the instant claims are silent on the scope of excipient, plasticizer or solubilizer.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-18  prima facie obvious because one would be motivated to employ the compositions,  processes of making and methods of use of Wang et al.  ‘708 to obtain instant invention.  
The motivation to make the claimed compositions derived from the known composition, processes of making and methods of use of Wang et al.  ‘708 would possess similar activity to that which is claimed in the reference.  
Double Patenting
7.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 17 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable independently over claims 11 of Wang et al. US 10,265,270.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim use of a the composition  comprising decoquinate, a hot-melt extrudable excipient and a plasticizer or a solubilizer for prevention and/or treatment of a disease caused by Plasmodium parasite, see claim 17.	
Wang et al. ‘270 claims a method of treating a disease caused by Plasmodium parasite in a subject, comprising the administration of a therapeutically effective amount of the solid oral composition comprising decoquinate, a hot-melt extrudable excipient and a plasticizer or a solubilizer to the subject.
The difference between instant claims and Wang et al. ‘270 is that the instant claims are silent on the scope of excipient, plasticizer or solubilizer.
One having ordinary skill in the art would find the claim 17  prima facie obvious because one would be motivated to employ the methods of use of Wang et al.  ‘270 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known methods of use of Wang et al.  ‘270 would possess similar activity to that which is claimed in the reference.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is




(571)272-0707. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/ patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

August 29, 2022